Cockrell, J.,
(concurring). — I yield a reluctant assent to the affirmance of this judgment.
The motion and affidavit for a continuance were evidently prepared with a haste that finds -some excuse under the circumstances, and many of the deficiencies can be overcome. There is one omission, however, that forces me to sustain the denial of the motion, — -the entire absence of a suggestion that at any future time the tes-, timony of the particular witness could be procured.
Two juries have found the evidence sufficient to justify a -conviction of murder in the second degree, and it is not so scant as to justify me in saying now that it is insufficient.